Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/11/2019.  
Claims 1-8 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 20160301350 A1) in view of TASHIMA et al (US 20150189794 A1). 
As for claim 1, Muramatsu discloses an electronic control unit (Fig. 1) for controlling driving of a motor (8) having a winding [0048], the electronic control unit comprising: 
a plurality of switching elements (SW1-SW4); and providing an inverter circuit (H bridge, 30) to switch electric conduction to the winding; 
a plurality of motor relay elements (SW5, SW6), and connected between the inverter circuit and the winding (Fig. 1). 
Muramatsu is silent to describe the electronic control unit comprising: a substrate; such that said a plurality of switching elements (SW1-SW4) mounted on the substrate; and said a plurality of motor relay elements (SW5, SW6) mounted on the substrate; 
a connector including a plurality of motor terminals connected to the winding, and connected to the substrate; and 
a housing to which the substrate is fixed, wherein the housing is formed with a heat sink portion that rises from a base portion of the housing and is in contact with the plurality of switching elements to enable heat radiation, 
all of the plurality of motor relay elements are correspondingly arranged adjacent to the plurality of motor terminals, 

the plurality of motor relay elements is mounted on a second surface of the substrate, the second surface being opposite to the housing. 
Note that an electronic control unit comprising a substrate (i.e., circuit board) and housing is essential.  Hence, Muramatsu is merely silent the claimed features.  
TASHIMA discloses an electronic control unit comprising: a substrate (10, Fig. 3); such that switching elements (21-24, Figs. 1-3, 5) mounted on the substrate; and motor relay element (42) mounted on the substrate; 
a connector (3) including a plurality of motor terminals connected to the winding, and connected to the substrate (Figs. 1-2, 6); and 
a housing (70, Fig. 3) [0024] to which the substrate is fixed, wherein the housing is formed with a heat sink portion (upper portion of 70 in contact of elements) that rises from a base portion (bearing support portion around bearing) of the housing and is in contact with the plurality of switching elements to enable heat radiation (“The heat-conducting member is in contact with the high-heat-generating devices to transfer heat of the high-heat-generating devices to the heat-dissipating member”, abstract, [0008, 0048], etc.), 
the motor relay element (42) is correspondingly arranged adjacent to the plurality of motor terminals (Fig. 1), 
the plurality of switching elements (20: 21-24) is mounted on a first surface (lower side, Fig. 3) of the substrate, the first surface facing the housing (70), and 

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings as claimed for reduced in size [0067, etc.]. 

As for claim 4, Muramatsu as combined discloses the electronic control unit according to claim 1, wherein the plurality of motor relay elements (45, 46) is arranged such that terminals on which chips (61, 62) are mounted face toward the connector (Fig. 8). 
As for claim 6, Muramatsu as combined discloses the electronic control unit according to claim 1, wherein TASHIMA discloses the motor is a brushed motor [0029], and Muramatsu discloses the inverter circuit is an H-bridge circuit (also TASHIMA), the plurality of motor relay elements includes two motor relay elements (SW5, SW6), and one of the two motor relay elements has a drain connected to one end of the winding, and the other of the two motor relay elements has a drain connected to the other end of the winding (see figures). 
As for claim 8, Muramatsu as combined discloses an electric power steering apparatus [0003, 0024, etc.] comprising: the electronic control unit according to claim 1; and the motor (8, Fig. 1). 

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over SONODA et al (US 20180201302 A1) in view of TASHIMA et al (US 20150189794 A1). 

a substrate (4, Figs. 2, 5, 7, 9, 11); 
a plurality of switching elements (31U-W, 32U-W) mounted on the substrate; and providing an inverter circuit (3, Fig. 1) to switch electric conduction to the winding; 
a plurality of motor relay elements (34U-W) mounted on the substrate, and connected between the inverter circuit and the winding; 
a connector including a plurality of motor terminals (28U, 28V, and 28W, Figs. 6, 8, etc.) connected to the winding, and connected to the substrate; and 
a housing (16, 29) to which the substrate is fixed, wherein the housing is formed with a heat sink portion (29) that rises from a base portion (bearing support portion around bearing) of the housing and is in contact with the plurality of switching elements to enable heat radiation, 
all of the plurality of motor relay elements (34U-W) are correspondingly arranged adjacent to the plurality of motor terminals (Figs. 5, 7, 9, 12), 
the plurality of switching elements (31U-W, 32U-W) is mounted on a first surface (lower side) of the substrate, the first surface facing the housing (29). 
SONODA failed to teach the plurality of motor relay elements is mounted on a second surface of the substrate, the second surface being opposite to the housing.  
TASHIMA discloses motor relay element (42, Figs. 1-3, 5) is mounted on a second surface (upper side) of the substrate (10), the second surface being opposite to the housing (70) [0024].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of In re Japikse, 86 USPQ 70 (CCPA 1950).

As for claim 2, SONODA discloses the electronic control unit according to claim 1; wherein the substrate has a tall component (17a or 30, Fig. 2) on the first surface, the tall component being taller than the plurality of switching elements, and the tall component is arranged in an accommodation space that is provided on a periphery of the heat sink portion between the base portion and the substrate (Fig. 2). 
As for claim 7, SONODA discloses the electronic control unit according to claim 1, wherein the motor is a three-phase motor including three-phase windings (Fig. 1), the inverter circuit is a three-phase inverter circuit, the plurality of switching elements includes three pairs of switching elements, and the plurality of motor relay elements includes three motor relay elements each connected between a connection point of paired two switching elements of a corresponding phase and the winding of the corresponding phase.  
As for claim 8, SONODA discloses an electric power steering apparatus (title) comprising: the electronic control unit according to claim 1; and the motor (2, Fig. 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu or SONODA in view of TASHIMA, and in further view of Shibata (US 20160295740 A1). 
As for claim 3, references cited above teaches the electronic control unit according to claim 1, wherein the connector has a connector main body and a plurality of connection terminals including the plurality of motor terminals (e.g., [0055] of 
Shibata discloses the connector main body (29, Fig. 3) is arranged adjacent to the first surface (lower side) of the substrate. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of for reducing body size.  It has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu or SONODA in view of TASHIMA, and in further view of NISHIMOTO et al (US 20150189734 A1). 
As for claim 5, references cited above teaches the electronic control unit according to claim 1, wherein the substrate has a plurality of wiring patterns to be connected to terminals of the motor relay elements that are arranged to face toward the connector (because [0021] The board 10 is a printed circuit board, TASHIMA). 
The references cited above failed to teach the plurality of wiring patterns each extends up to a position where a corresponding motor terminal is connected to the substrate with a width equal to or greater than a width of a surface of the motor relay element facing toward the connector. 
NISHIMOTO shows (Figs. 3, 7) the wiring patterns each extends up to a position where a corresponding motor terminal (73, 74, Fig. 3) is connected to the substrate with a width (Fig. 7) equal to or greater than a width of a surface of the motor relay element 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN K KIM/           Primary Examiner, Art Unit 2834